Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before September 13, 1962, with notice of argument for September 25, 1962, said appeal to be argued or submitted when reached. The appellant is permitted to dispense with the printing of his appellant’s points on condition that the appellant serves one typewritten or mimeographed copy of his appellant’s points upon the attorney for the respond*721ent and files 6 typewritten or 19 mimeographed copies of his appellant’s points with this court on or before September 13, 1962. That branch of the motion seeking to dispense with the printing in the record on appeal of the exhibits is granted on condition that the originals thereof are filed with this court on or before September 19, 1962. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.